 


 HR 3317 ENR: To permit the Scipio A. Jones Post Office in Little Rock, Arkansas, to accept and display a portrait of Scipio A. Jones, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twenty 
H. R. 3317 
 
AN ACT 
To permit the Scipio A. Jones Post Office in Little Rock, Arkansas, to accept and display a portrait of Scipio A. Jones, and for other purposes. 
 
 
1.Scipio A. Jones Post Office portrait 
(a)In generalThe postmaster of the Scipio A. Jones Post Office, located at 1700 Main Street in Little Rock, Arkansas, may accept and display, in the lobby of such Post Office, a painting, by artist Wade Hampton, of a portrait of Scipio A. Jones. (b)Costs; giftsThe United States Postal Service shall not be responsible for any costs of carrying out subsection (a), including the costs of displaying the painting. The postmaster referred to in such subsection is authorized to accept on behalf of the Government the painting and any services necessary to display the painting.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
